FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


STATE OF ALASKA,                     No. 12-35201
            Plaintiff-Appellant,
                                        D.C. Nos.
              and                  3:10-cv-00271-TMB
                                   3:11-cv-00001-TMB
FREEZER LONGLINE COALITION;        3:11-cv-00004-TMB
ALASKA SEAFOOD
COOPERATIVE; THE GROUNDFISH
FORUM; ALASKA GROUNDFISH
COOPERATIVE; CASCADE
FISHING, INC.; M/V SAVAGE
INC.; OCEAN PEACE, INC.; THE
FISHING COMPANY OF ALASKA,
INC.; ALASKA JURIS, INC.;
ALASKA SPIRIT, INC.,
Washington corporations;
UNITED STATES SEAFOODS, LLC;
ALASKA ALLIANCE, LLC;
ALASKA LEGACY, LLC;
SEAFREEZE ALASKA 1, LLC;
ALASKA VAERDAL, LLC;
IQUIQUE U.S., LLC; UNIMAK
VESSEL, LLC; CAPE HORN
VESSEL, LLC; REBECCA IRENE
VESSEL, LLC; TREMONT VESSEL,
LLC; ARICA VESSEL, LLC,
Washington limited liability
companies; FCA HOLDINGS,
INC., an Alaska corporation;
2               STATE OF ALASKA V. LUBCHENCO

    O’HARA CORPORATION, a Maine
    corporation; AK VICTORY, INC.,
    a Washington corporation,
                          Plaintiffs,

                    v.

    JANE LUBCHENCO, in her official
    capacity as Administrator,
    National Oceanic and
    Atmospheric Administration;
    NATIONAL MARINE FISHERIES
    SERVICE; JAMES W. BALSIGER, in
    his official capacity as NMFS
    Alaska Region Administrator;
    PENNY PRITZKER, in her official
    capacity as United States
    Secretary of Commerce,*
                 Defendants-Appellees,

    OCEANA; GREENPEACE INC.,
            Intervenor-Defendants–
                        Appellees.
*




      *
      Secretary of Commerce Penny Pritzker is substituted for her
predecessor, Gary Locke, pursuant to Federal Rule of Appellate Procedure
43(c)(2).
            STATE OF ALASKA V. LUBCHENCO              3

STATE OF ALASKA; FREEZER               No. 12-35203
LONGLINE COALITION,
                    Plaintiffs,           D.C. Nos.
                                     3:10-cv-00271-TMB
               and                   3:11-cv-00001-TMB
                                     3:11-cv-00004-TMB
ALASKA SEAFOOD
COOPERATIVE; THE GROUNDFISH
FORUM; ALASKA GROUNDFISH
COOPERATIVE; CASCADE
FISHING, INC.; M/V SAVAGE
INC.; OCEAN PEACE, INC.; THE
FISHING COMPANY OF ALASKA,
INC.; ALASKA JURIS, INC.;
ALASKA SPIRIT, INC.,
Washington corporations;
UNITED STATES SEAFOODS, LLC;
ALASKA ALLIANCE, LLC;
ALASKA LEGACY, LLC;
SEAFREEZE ALASKA 1, LLC;
ALASKA VAERDAL, LLC;
IQUIQUE U.S., LLC; UNIMAK
VESSEL, LLC; CAPE HORN
VESSEL, LLC; REBECCA IRENE
VESSEL, LLC; TREMONT VESSEL,
LLC; ARICA VESSEL, LLC,
Washington limited liability
companies; FCA HOLDINGS,
INC., an Alaska corporation;
O’HARA CORPORATION, a Maine
corporation; AK VICTORY, INC.,
a Washington corporation,
            Plaintiffs-Appellants,
4           STATE OF ALASKA V. LUBCHENCO

                v.

JANE LUBCHENCO, in her official
capacity as Administrator,
National Oceanic and
Atmospheric Administration;
NATIONAL MARINE FISHERIES
SERVICE; JAMES W. BALSIGER, in
his official capacity as NMFS
Alaska Region Administrator;
PENNY PRITZKER, in her official
capacity as United States
Secretary of Commerce,
             Defendants-Appellees,

OCEANA; GREENPEACE INC.,
        Intervenor-Defendants–
                    Appellees.



STATE OF ALASKA; ALASKA                No. 12-35204
SEAFOOD COOPERATIVE; THE
GROUNDFISH FORUM; ALASKA                  D.C. Nos.
GROUNDFISH COOPERATIVE;              3:10-cv-00271-TMB
CASCADE FISHING, INC.; M/V           3:11-cv-00001-TMB
SAVAGE INC.; OCEAN PEACE,            3:11-cv-00004-TMB
INC.; THE FISHING COMPANY OF
ALASKA, INC.; ALASKA JURIS,             ORDER
INC.; ALASKA SPIRIT, INC.,             AMENDING
Washington corporations;                OPINION
UNITED STATES SEAFOODS, LLC;
ALASKA ALLIANCE, LLC;
ALASKA LEGACY, LLC;
            STATE OF ALASKA V. LUBCHENCO   5

SEAFREEZE ALASKA 1, LLC;
ALASKA VAERDAL, LLC;
IQUIQUE U.S., LLC; UNIMAK
VESSEL, LLC; CAPE HORN
VESSEL, LLC; REBECCA IRENE
VESSEL, LLC; TREMONT VESSEL,
LLC; ARICA VESSEL, LLC,
Washington limited liability
companies; FCA HOLDINGS,
INC., an Alaska corporation;
O’HARA CORPORATION, a Maine
corporation; AK VICTORY, INC.,
a Washington corporation,
                       Plaintiffs,

               and

FREEZER LONGLINE COALITION,
           Plaintiff-Appellant,

                v.

JANE LUBCHENCO, in her official
capacity as Administrator,
National Oceanic and
Atmospheric Administration;
NATIONAL MARINE FISHERIES
SERVICE; JAMES W. BALSIGER, in
his official capacity as NMFS
Alaska Region Administrator;
PENNY PRITZKER, in her official
6           STATE OF ALASKA V. LUBCHENCO

capacity as United States
Secretary of Commerce,
           Defendants-Appellees,

OCEANA; GREENPEACE INC.,
        Intervenor-Defendants–
                    Appellees.


                  Filed October 16, 2013

    Before: Mary M. Schroeder, M. Margaret McKeown,
          and Richard C. Tallman, Circuit Judges.


                          ORDER

   The Opinion filed July 23, 2013, appearing at 723 F.3d
1043, is amended as follows:

       1. At slip op. 10, in the fifth sentence of the
       third full paragraph; 723 F.3d at 1048, line 1,
       delete “will not” and insert “[are] not likely
       to” before “jeopardize.”

       2. At slip op. 11, in the second sentence of
       the second full paragraph; 723 F.3d at 1048,
       line 4 of the second full paragraph, delete “do
       not jeopardize” and replace with “are not
       likely to jeopardize.”

       3. At slip op. 24, in the second sentence of
       the first full paragraph; 723 F.3d at 1054, line
             STATE OF ALASKA V. LUBCHENCO                    7

       7 of the first full paragraph, delete
       “jeopardizing” and replace with “likely to
       jeopardize.”

       4. At slip op. 27, in the first sentence of the
       second full paragraph; 723 F.3d at 1055, line
       2 of the fifth full paragraph, insert “likely”
       before “jeopardize.”

   With these amendments, the panel has voted to deny
appellants’ petition for panel rehearing. Judges McKeown
and Tallman have voted to deny the petition for rehearing en
banc, and Judge Schroeder has so recommended.

    The full court has been advised of appellants’ petition for
rehearing en banc and no judge has requested a vote on
whether to rehear the matter en banc. Fed. R. App. P. 35.

    Appellants’ petition for panel rehearing and petition for
rehearing en banc are denied. Further petitions for rehearing
and rehearing en banc shall not be entertained.